332 S.W.3d 860 (2010)
Scott EIKEN, Appellant,
v.
HARLEY DAVIDSON MOTOR COMPANY, Respondent.
No. WD 71535.
Missouri Court of Appeals, Western District.
October 19, 2010.
Rehearing Denied December 7, 2010.
*861 Kevin J. Kruse, Esq., Overland Park, KS, for appellant.
Samantha N. Benjamin-House, Kansas City, KS, for respondent.
Before Division One: KAREN KING MITCHELL, Presiding Judge, LISA WHITE HARDWICK, Chief Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM.
Scott Eiken appeals from a final award of the Labor and Industrial Relations Commission, which denied his workers' compensation claim for permanent total disability benefits and future medical treatment. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the final award.
AFFIRMED. Rule 84.16(b).